DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on September 19, 2022, claims 1, 5, and 11 have been amended, and claim 17 has been canceled.  Claim 21 is new.  Accordingly, claims 1-16 and 18-21 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on September 19, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated July 20, 2022, are hereby withdrawn unless specifically noted below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0151196 to Schindler et al. (hereinafter, “Schindler”).
Regarding claim 1, Schindler teaches a sole structure for an article of footwear (See Figs. 17-22; abstract; sole structure (30a)), the sole structure comprising: a bladder including an upper surface having a first portion defining a chamber and a second portion defining at least one recess adjacent to the chamber (See Figs. 20A-20C; fluid-containing chamber (50a), i.e., a bladder, includes upper surface (51a) with a first portion defining subchambers (56a) and a second portion defining depressions proximate bonded areas (54a)); and at least one foam insert disposed within the at least one recess (plate (40a) may be made of foam; [0047]), the at least one foam insert including a plurality of segments connected to each other and extending back and forth between a medial side of the sole structure and a lateral side of the sole structure (See Annotated portions of Figs. 20B of Schindler below; the form insert can be divided into a plurality of connected segments, i.e., segments A-I in the annotated figure, which extend back and forth and are positioned between the medial and lateral sides of the sole structure; Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com)) to form a serpentine shape (the segments of the foam insert form a serpentine shape at least in a transverse cross-section as illustrated by the dashed line in annotated Fig. 20B of Schindler) having a top surface that is flush with the first portion of the upper surface of the bladder (See Fig. 17; top surface (41a) of plate is flush with tops of subchambers (56a); [0052]), the first portion of the upper surface being exposed adjacent to the at least one foam insert (subchambers (56a) are exposed to an outer environment adjacent plate (40a) at apertures (43a); Examiner notes that Applicant does not define to what the upper surface is being exposed; For example, the surface could be exposed to an external/outer environment or to another piece in contact with the surface such as an insole; Examiner further notes that Schindler contemplates the optional use of an insole or sockliner with the sole structure at [0043] which may cover the exposed subchambers, but the insole or sockliner is not necessarily required).

    PNG
    media_image1.png
    244
    459
    media_image1.png
    Greyscale

Annotated Fig. 20B of Schindler
Regarding claim 2, Schindler (as applied to claim 1 above) further teaches wherein the at least one foam insert is disposed between a first portion of the chamber and a second portion of the chamber (See Figs. 20A-20C; at least a portion of plate (40a) is disposed between subchambers (55a) and (56a)).
Regarding claim 3, Schindler (as applied to claim 1 above) further teaches wherein the bladder includes an upper barrier layer and a lower barrier layer attached to the upper barrier layer to form a web area between segments of the chamber (See Figs. 20A-2C; upper (51a) and lower (52a) surfaces of chamber (50a) attach to form bonded areas (54a), i.e., a web area).
Regarding claim 4, Schindler (as applied to claims 1 and 3 above) further teaches wherein the web area defines the second portion of the upper surface (See Figs. 20A-20C; bonded areas (54a) at least partially define the second portion of the upper surface which includes the depressions).
Regarding claim 5, Schindler (as applied to claim 1 above) further teaches wherein the bladder is exposed between adjacent segments of the plurality of segments (See Figs. 18 and 20A; upper surface of subchamber (56a) is exposed to an outer environment between adjacent segments of plate (40a) though apertures (43a); segments on the plate can be drawn similar to how they were drawn in annotated Fig. 20B above except with the aperture through the plate present).
Regarding claim 6, Schindler (as applied to claim 1 above) further teaches wherein the at least one foam insert substantially fills the at least one recess (See Figs. 20A-20C; protrusions of plate (40a) substantially fill depressions proximate bonded areas (54a)).
Regarding claim 7, Schindler (as applied to claim 1 above) further teaches wherein the top surface of the at least one foam insert is tangent with the first portion of the upper surface of the bladder (See Fig. 17; top surface (41a) of plate is flush with tops of subchambers (56a) at least partially forming the upper surface of the bladder; [0052]).
Regarding claim 8, Schindler (as applied to claim 1 above) further teaches wherein the chamber is a fluid-filled chamber (chamber (50a) is fluid-filled; [0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 and 18-21, are rejected under 35 U.S.C. 103 as being unpatentable over Schindler (as applied to claim 1 above, regarding claims 9-10).
Regarding claim 9, the embodiment of Schindler described above teaches all the limitations of claim 1.  This first embodiment of Schindler further teaches the bladder includes a first recess in a heel region and a second recess in a forefoot region (See Fig. 18; chamber, i.e., bladder, has a first portion in heel region and a second portion in the forefoot region recessed from top surface of corresponding subchamber (56a) and further recessed into various depressions proximate bonded areas (54a).
That said the first embodiment of Schindler does not teach wherein, the at least one foam insert including a first foam insert disposed within the first recess and a second foam insert disposed within the second recess.
However, Schindler, in a second sole structure embodiment describes wherein the plate (i.e., the foam insert) has a segmented configuration that forms multiple, i.e., three, plates (See Fig. 14F).  More specifically, Schindler teaches wherein, the at least one foam insert including a first foam insert disposed within the first recess and a second foam insert disposed within the second recess (See Fig. 14F; plate (40) is divided into three segments with a segment being disposed within corresponding recesses in heel region and forefoot region).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the foam plate of the first embodiment of Schindler to instead be made of multiple, i.e., three, segments as described in the second embodiment of Schindler.  One of ordinary skill in the art would have been motivated to modify the foam plate of the first embodiment of Schindler to instead be made of multiple, i.e., three, segments as described in the second embodiment of Schindler in order to enhance the flexibility of the plate and the sole structure overall (See Schindler, [0062]).  Furthermore, modification of embodiments with features of other embodiments is contemplated by Schindler (See Schindler, [0070]).
Regarding claim 10, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 9 above) further teaches wherein the first portion of the bladder, a top surface of the first foam insert, and a top surface of the second foam insert are flush (See Fig. 17; top surface (41a) of plate modified into segments as described above would be flush with tops of subchambers (56a); [0052]).
Regarding claim 11, Schindler teaches a sole structure for an article of footwear (See Figs. 17-22; Abstract; sole structure (30a)), the sole structure comprising: a bladder including a chamber and a plurality of recesses formed in an upper surface of the bladder (See Figs. 20A-20C; fluid-containing chamber (50a), i.e., a bladder, includes subchambers (56a) and a plurality of depressions formed in an upper surface (41a); the depressions being formed in surfaces recessed from the top of subchambers (56a)), the plurality of recesses having respective peripheral profiles defined by the chamber (peripheral profiles of depressions are each at least partially defined by subchambers (56a)); and a foam insert disposed within the plurality of recesses (plate (40a) is disposed within the recessed areas of the chamber; plate may be made of foam; [0047]) and including a top surface, a bottom surface, and a peripheral side surface connecting the top surface to the bottom surface (See Fig. 18 and annotated Fig. 20A below; plate (40a) includes top, bottom, and peripheral side surfaces; the peripheral side surface connects the top and bottom surfaces), the top surface being flush with the upper surface of the bladder to form a continuous top surface of the sole structure (See Fig. 17; top surface (41a) of plate is flush with tops of subchambers (56a); [0052]).

    PNG
    media_image2.png
    267
    519
    media_image2.png
    Greyscale

Annotated Fig. 20A
That said, although this first embodiment of Schindler teaches a foam insert, it does not teach a plurality of foam inserts each disposed within respective ones of the plurality of the recesses and each including a top surface, a bottom surface, and a peripheral side surface connecting the top surface to the bottom surface, each of the top surface being flush with the upper surface of the bladder to form a continuous top surface of the sole structure, and an entirety of the peripheral side surface of at least one foam insert of the plurality of foam inserts being in contact with the chamber of the bladder.
However, Schindler, in a second sole structure embodiment describes wherein the plate (i.e., the foam insert) has a segmented configuration that forms multiple, i.e., three, plates (See Fig. 14F).  More specifically, Schindler teaches a plurality of foam inserts each disposed within respective ones of the plurality of the recesses (Fig. 14F; plate (40) is divided into three, separate segments with a segment being disposed within corresponding recesses in heel region and forefoot region), and each including a top surface, a bottom surface, and a peripheral side surface connecting the top surface to the bottom surface (See Figs. 14F & 18; each segment of plate (40a) divided into the three segments would include top, bottom, and peripheral side surfaces at the projections similar to the cross section shown in annotated Fig. 20A above; the peripheral side surfaces would connect the respective top and bottom surfaces), each of the top surfaces being flush with the upper surface of the bladder to form a continuous top surface of the sole structure (See Fig. 17; top surfaces of plate segments would be flush with tops of subchambers (56a) and form a continuous surface; [0052]), and an entirety of the peripheral side surface of at least one foam insert of the plurality of foam inserts being in contact with the chamber of the bladder (See Figs. 20A-20C; entirety of the peripheral sides surface of the foam inserts, i.e., projections (44a), are inContact with the walls of the subchambers (55a, 56a) when positioned in respective depressions).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the foam plate of the first embodiment of Schindler to instead be made of multiple, i.e., three, segments as described in the second embodiment of Schindler.  One of ordinary skill in the art would have been motivated to modify the foam plate of the first embodiment of Schindler to instead be made of multiple, i.e., segments as described in the second embodiment of Schindler in order to enhance the flexibility of the plate and the sole structure overall (See Schindler, [0062]).  Furthermore, modification of embodiments with features of other embodiments is contemplated by Schindler (See Schindler, [0070]).
Regarding claim 12, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein each of the plurality of foam inserts is at least partially surrounded by the chamber (See Figs. 20A-20C; at least a portion of each of the foam inserts, i.e., projections (44a), are surrounded by subchambers (55a, 56a) when positioned in depressions).
Regarding claim 13, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the bladder includes an upper barrier layer and a lower barrier layer attached to the upper barrier layer to form a web area between segments of the chamber (See Figs. 20A-2C; upper (51a) and lower (52a) surfaces of chamber (50a) attach to form bonded areas (54a), i.e., a web area).
Regarding claim 14, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claims 11 and 13 above) further teaches wherein the web area defines the plurality of the recesses (See Figs. 20A-20C; bonded areas (54a) at least partially define the second portion of the upper surface which includes the depressions).
Regarding claim 15, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the upper surface of the bladder is exposed between the plurality of foam inserts (See Figs. 14F and 19; upper surface of subchamber (56a) is exposed to an outer environment to form an outer surface between at least a portion of a segment of the foam plate, as modified, in the heel region and a segment of the foam plate in the forefoot region; Examiner notes that Applicant does not define to what the upper surface is being exposed; For example, the surface could be exposed to an external/outer environment or to another piece in contact with the surface such as an insole; Examiner further notes that Schindler contemplates the optional use of an insole or sockliner with the sole structure at [0043] which may cover the exposed subchambers, but the insole or sockliner is not necessarily required).
Regarding claim 16, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the plurality of foam inserts substantially fill the plurality of the recesses (See Figs. 20A-20C; segments of foam plate, as modified, having protrusions (44a) substantially fill recessed regions and depressions proximate bonded areas (54a) in upper surface of bladder).
Regarding claim 18, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the chamber is a fluid-filled chamber (chamber (50a) is fluid-filled; [0068]).
Regarding claim 19, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11 above) further teaches wherein the plurality of recesses includes a first recess in a heel region of the sole structure and a second recess in a forefoot region of the sole structure (See Fig. 18; chamber, i.e., bladder, has a first portion in heel region and a second portion in the forefoot region recessed from a top surface of corresponding subchamber (56a) and further recessed into various depressions proximate bonded areas (54a), the plurality of foam inserts including a first foam insert disposed within the first recess and a second foam insert disposed within the second recess (See Fig. 14F; foam plate, as modified, is divided into three segments with a segment being disposed within corresponding recesses in heel region and forefoot region).
Regarding claim 20, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claims 11 and 19 above) further teaches wherein the plurality of recesses includes a third recess in a midfoot region of the sole structure, the plurality of foam inserts including a third foam insert disposed within the third recess (See Fig. 14F; foam plate, as modified, is divided into three segments with a third segment being disposed within corresponding recess in midfoot region).
Regarding claim 21, the modified sole structure of Schindler (i.e., the first embodiment of Schindler in view of the second embodiment of Schindler, as applied to claim 11) teaches the limitations of claim 11 as described above.  Schindler further teaches an article of footwear incorporating the sole structure of claim 11 (See Schindler, Figs. 1-2; abstract). 
Response to Arguments
Applicant’s arguments, filed September 19, 2022, with respect to the rejection of the claims under 35 USC §§ 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a serpentine shape that extends back and forth along a generally horizontal plane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that the projections of Schindler do not extend from a medial side of the sole structure to a lateral side of the sole structure of Schindler, Examiner again notes that the features upon which applicant relies are not recited in the rejected claim(s).  Examiner notes that claim 1 instead recites “extending back and forth between a medial side of the sole structure and a lateral side of the sole structure” (emphasis added).  This language is addressed in the prior art rejections above.
In response to Applicant’s argument that no portion of the plate or outsole of Schindler can fairly be characterized as being flush with a first portion of an upper surface of a bladder as the plate and the outsole are mounted on top of or underneath the chamber, Examiner respectfully disagrees.  The plate of Schindler includes apertures through which an upper surface of the bladder extends to be flush with the top surface of the plate as depicted in at least Figs. 18-20C and as discussed at [0052] of Schindler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732